                                                 Case 3:16-cv-01393-JST Document 907 Filed 04/22/19 Page 1 of 2
    UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF CALIFORNIA
                                                                                  BILL OF COSTS                                                           COURT USE ONLY
                                                                                                                                           OBJECTION DEADLINE:
      Form CAND 133 (Rev. 2/2017)                        Please follow the instructions on page 3 when completing this form.
                                                                                                                                           OBJECTION FILED: YES       NO 

1. CASE NAME                                                          2. CASE NUMBER                 3. DATE JUDGMENT ENTERED            4. PARTY AGAINST WHOM JUDGMENT WAS ENTERED

Oracle America, Inc., et. al. v. Hewlett Packard Enterprise Company   3:16-cv-01393-JST              February 20, 2019                   Plaintiff (Oracle)


5. NAME OF CLAIMING PARTY                                             6. NAME OF ATTORNEY FOR CLAIMING PARTY (or indicate “PRO SE”)      7. PHONE AND EMAIL OF CLAIMING PARTY, IF PRO SE

          Hewlett Packard Enterprise Company                          Gibson, Dunn & Crutcher, LLP (Samuel Liversidge)


8. REQUEST TO TAX THE FOLLOWING AS COSTS:                                                                                         (SHADED AREAS ARE FOR COURT USE ONLY)

             COST ITEM                  AMOUNT CLAIMED                LIST SUPPORTING DOCUMENTATION                Amt Allowed        Disallowed               Disallowance Reason
                                                                                                                                                                   C d /N t
 a. FEES OF THE CLERK AND FOR SERVICE OF PROCESS

  Filing Fees and Docket Fees,
  Civil LR 54-3(a)(1), 18 U.S.C.
  1923

  Service of Process, Civil LR 54-
  3(a)(2)

 b. REPORTERS’ TRANSCRIPTS

  Transcripts for appeal, Civil LR
  54-3(b)(1)

  Rulings from the bench, Civil LR                 $410.85      March 22 Samplin Decl. ¶ 8-9,
  54-3(b)(2)                                                    Ex. A (Hrg. Tr. Invoices)
  Other transcripts (by order or
  stipulation), Civil LR 54-3(b)(3)

 c. DEPOSITIONS

  Deposition transcript/video                    $77,244.40     April 22 Samplin Decl. ¶¶ 10-14,
  recording, Civil LR 54-3(c)(1)                                Ex. B (Dep. Tr. Invoices)

  Deposition exhibits, Civil LR 54-               $14,369.20    April 22 Samplin Decl. ¶¶ 10-14,
  3(c)(3)                                                       Ex. B (Dep. Tr. Invoices)
  Notary & reporter attendance
  fees, Civil LR 54-3(c)(4),(5)

 d. REPRODUCTION, EXEMPLIFICATION

  Government records, Civil LR
  54-3(d)(1)

  Disclosure/formal discovery
  documents, Civil LR 54-3(d)(2)

  Trial exhibits, Civil LR 54-3(d)(4)
                                                  Case 3:16-cv-01393-JST Document 907 Filed 04/22/19 Page 2 of 2
  Visual aids, Civil LR 54(d)(5)

 e. WITNESS FEES AND EXPENSES

  Total from itemized Witness                      $145.56       Witness Fees/Expenses Computation Worksheet;
  Fees worksheet,* Civil LR 54(e)                                March 22 Samplin Decl. ¶¶ 15-17, Ex. C (Witness
                                                                 fee invoices and travel mileage documentation)

 f. COURT-APPOINTED PROFESSIONALS, INTERPRETERS

  Fees for special masters &
  receivers, Civil LR 54-3(f)

  Court-appointed experts,
  28 USC § 1920(6)

  Interpreters and special
  interpretation services, 28 USC
  §§ 1828, 1920(6)

 g. MISCELLANEOUS COSTS

  Costs on appeal, Civil LR 54-
  3(g) & FRAP 39

  Costs of bonds and security,
  Civil LR 54-3(h)

 TOTAL AMOUNT                                $92,170.01                                                              $    0.00                  $    0.00

9. ADDITIONAL COMMENTS, NOTES, ETC:


10. AFFIDAVIT PURSUANT TO 28 USC § 1924: I declare under penalty of perjury that the foregoing                11. Costs are taxed in the amount of                     and included in the judgment.
costs are correct and were necessarily incurred in this action and that the services for which fees have
been charged were actually and necessarily performed.                                                         Susan Y. Soong
Name of Attorney/Claiming Party:                                                                              Clerk of Court

SIGNATURE: /s/ Samuel G. Liversidge                                         DATE: APRIL 22, 2019              BY:                                     , Deputy Clerk               DATE:



                                                 *WITNESS FEES/EXPENSES COMPUTATION WORKSHEET FOR ITEM 8.e OF REQUEST TO TAX COSTS (28 USC 1821)

                                                                                    ATTENDANCE                                 SUBSISTENCE                          TRAVEL/MILEAGE                TOTAL COST
         WITNESS NAME , CITY AND STATE OF RESIDENCE                               # Days                $ Cost              # Days               $ Cost     Travel Cost or                             Per Witness
                                                                                                                                                                                   $ Cost
                                                                                                                                                              # Miles POV
   Ty Swartout (Witness for Boeing Co.)                                                1             $40.00                                                                                              $40.00
   Miriam Wagner, Evanston, Illinois                                                   1             $40.00                                                    18 Miles           $21.00                 $61.00
   Rhonda Halter, Albany, Oregon                                                                                                                             43.1 Miles           $44.56                 $44.56


                                                                                                                                 TOTAL WITNESS FEES/EXPENSES                                      $ 145.56
